Case: 12-20293       Document: 00512226495         Page: 1     Date Filed: 05/01/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            May 1, 2013
                                     No. 12-20293
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

TOMMY ALEXANDER, SR.,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:92-CV-1979
                             USDC No. 4:89-CR-331-1


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Tommy Alexander, Sr., federal prisoner # 07193-035,
is serving concurrent terms of life imprisonment following his conviction in 1990
for multiple offenses involving cocaine base and firearms.                  Approximately
seventeen years after the district court denied 28 U.S.C. § 2255 relief, Alexander
sought relief from the district court’s order pursuant to Rule 60(b) of the Federal
Rules of Civil Procedure. He subsequently moved to amend his Rule 60(b)


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20293     Document: 00512226495      Page: 2   Date Filed: 05/01/2013

                                  No. 12-20293

motion to assert claims that the judgment in the § 2255 proceeding was void
because the district court refused to consider evidence submitted in support of
his § 2255 claims. The district court denied both the motion to amend and the
amended motion. Alexander has appealed.
      As the evidence cited by Alexander did not exist at the time his § 2255
motion was pending in the district court, his pleadings did not allege a “defect
in the integrity of the [§ 2255] proceedings” and instead raised second or
successive claims that the district court lacked jurisdiction to consider. Gonzalez
v. Crosby, 545 U.S. 524, 531-32 (2005); see also, United States v. Early, 27 F.3d
140, 141-42 (5th Cir. 1994).     Accordingly, we conclude that the appeal is
frivolous.
      We have previously warned Alexander that frivolous, repetitive, or abusive
filings related to relief under § 2255 would invite the imposition of sanctions.
Alexander is ORDERED to pay a monetary sanction of $100 to the clerk of this
court. Until that sanction is paid, he may file no more appeals or initial
pleadings challenging the validity of this conviction and sentence, whether those
challenges are governed by § 2241, § 2255, or any other statutory provision, in
this court or in any court under this court’s jurisdiction. We WARN Alexander
that future frivolous, repetitive, or otherwise abusive challenges to this
conviction and sentence in this court or any court subject to this court’s
jurisdiction will subject him to additional and progressively more severe
sanctions.
      APPEAL DISMISSED.




                                        2